UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 05-6345



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


EPIFANIO TORO, a/k/a Joseph Hernandez, a/k/a
Shorty, a/k/a Carlos Luis Delgado,

                                             Defendant - Appellant.


Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.     James R. Spencer, Chief
District Judge. (CR-02-154; CA-04-687-3)


Submitted:   December 22, 2005            Decided: December 29, 2005


Before WIDENER, NIEMEYER, and KING, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Epifanio Toro, Appellant Pro Se. Robert E. Trono, Assistant United
States Attorney, Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

              Epifanio Toro seeks to appeal the district court’s order

denying relief on his motion filed under 28 U.S.C. § 2255 (2000).

An appeal may not be taken from the final order in a § 2255

proceeding unless a circuit justice or judge issues a certificate

of appealability. 28 U.S.C. § 2253(c)(1) (2000). A certificate of

appealability will not issue for claims addressed by a district

court   absent     “a    substantial     showing     of     the   denial    of     a

constitutional right.”         28 U.S.C. § 2253(c)(2) (2000).        A prisoner

satisfies this standard by demonstrating that reasonable jurists

would find that his constitutional claims are debatable and that

any dispositive procedural rulings by the district court are also

debatable or wrong.       See Miller-El v. Cockrell, 537 U.S. 322, 336

(2003); Slack v. McDaniel, 529 U.S. 473, 484 (2000); Rose v. Lee,

252 F.3d 676, 683 (4th Cir. 2001).             We have independently reviewed

the record and conclude that Toro has not made the requisite

showing.      Accordingly, we deny a certificate of appealability and

dismiss the appeal.           We dispense with oral argument because the

facts   and    legal    contentions    are     adequately    presented     in    the

materials     before    the    court   and     argument   would   not    aid     the

decisional process.



                                                                        DISMISSED




                                       - 2 -